Title: From Benjamin Franklin to [the Comte de Tressan], [on or before 18 July 1777]
From: Franklin, Benjamin
To: Tressan, Louis-Elisabeth de La Vergne, comte de


[On or before July 18, 1777]
As an American I cannot but feel myself extreamly oblig’d by your generous Offer of the Services of your Son to our Cause. I wish it was in my Power to assure him the Rank and Employment, on his Arrival in America, that his good Will and his Military Talents and Experience may justly intitle him to: But having no Authority for such Purposes, I can only furnish him (in case he should upon Consideration resolve to pass thither) with Letters of Recommendation to the General and some other Friends as a Gentleman of Merit and Character, which may procure him their Civilities, but are by no means to be depended as giving a Certainty of Place in our Armies. And knowing as I do that there are a Number of foreign Officers now there offering their Service, and for whom Employ suitable to their Rank cannot be found, our Armies being fully officer’d, I can by no means advise a Friend to undertake so long and hazardous a Voyage on such an Uncertainty. With great Respect I have the Honour to be
